I respectfully dissent from the majority opinion.
In this case appellant was tried and convicted on information charging him with the murder of Nancy Chansley. He admitted the homicide, and his defense was that he did the killing in self-defense, and also that he was not of sufficient mental capacity to be amenable to the law for his act.
On the same day on which Mrs. Chansley was killed, but at a different time and place, appellant had killed Columbus Chansley and Clyde Adams. The lower court permitted the state to introduce in evidence photographs of the dead bodies of Columbus Chansley and Clyde Adams as they lay upon the ground in the field where they were killed. Appellant admitted killing these two men and no issue was made upon that question.
I can conceive no theory upon which the photographs of the dead bodies of appellant's two other victims were admissible. They could certainly shed no light upon the issues to be decided by the jury, which were, whether appellant killed Nancy Chansley in self-defense and whether he was sane when he did so. No evidence ought *Page 871 
to be received in any case, civil or criminal, unless such evidence is material and relevant to the issues in such case. If the fact of the killing by appellant of the two men done at a place almost a quarter of a mile from where Mrs. Chansley was slain, and at a different time, was material in the case at bar, this was abundantly shown by appellant's confession, in which he admitted killing the two men. The introduction of the photographs was not necessary or informative for that purpose. The inevitable effect of these photographs was to inflame and prejudice the minds of the jury against appellant, and, since they were not relevant to the issues joined, I think that the learned circuit judge erred in permitting them to be introduced. "Photographs that are calculated to arouse the sympathies or prejudices of the jury are properly excluded, particularly if they are not substantially necessary or instructive to show material facts or conditions." 20 Am.Jur. 609.
I am authorized to state that Mr. Justice HOLT and Mr. Justice McFADDIN join in this dissent.